Citation Nr: 1515691	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  06-33 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to service connection for shortness of breath.  

3.  Entitlement to service connection for a right leg disorder other than the service-connected right lower extremity radiculopathy.  

4.  Entitlement to service connection for a left hand disorder.  

5.  Entitlement to service connection for a disability manifested by numbness of the arms and hands.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971 and from October 1990 to May 1991.  The Veteran also served in the U.S. Army Reserve.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied a petition to reopen final disallowed claims for service connection for cervical and lumbar spine disorders, a right leg disorder, a dysthymic disorder, migraine headaches, shortness of breath, vasomotor rhinitis, hemorrhoids, colon polyps, hypertension, a left hand disorder, and carpal tunnel syndrome. 

In a November 2007 decision, the Board denied reopening all the issues on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2010 Memorandum Decision, the Court vacated the Board's November 2007 decision, determining that the Board needed to consider the holding in Shade v. Derwinski, 24 Vet. App. 110 (2010) (explaining that § 3.156 creates a low threshold for determining whether new evidence creates a reasonable possibility of substantiating a claim) and that the Board may have applied a standard for new and material evidence that did not comport with the provisions of 38 C.F.R. § 3.159.  The case was returned to the Board for further appellate review.

In a November 2011 decision, the Board reopened, and then remanded, the claims for service connection for cervical and lumbar spine disorders, a right leg disorder, a dysthymic disorder, migraine headaches, shortness of breath, hemorrhoids, colon polyps, hypertension, a left hand disorder, and carpal tunnel syndrome; but declined to reopen the previously denied claim of service connection for vasomotor rhinitis.  

In a March 2014 rating decision, the RO granted service connection for hypertension.  

In June 2014, the Board once again remanded the issues on appeal.  

In a July 2014 rating decision, the RO granted service connection for a psychiatric disorder.  In rating decisions issued in August 2014, the RO granted service connection for hemorrhoids and colon polyps; a lumbar spine disability; a cervical spine disability; a right lower extremity radiculopathy; and assigned a TDIU.  Accordingly, the issues of entitlement to service connection for hypertension, a psychiatric disability, a lumbar spine disability, a cervical spine disability, right lower extremity radiculopathy, and entitlement to a TDIU, have been resolved.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue(s) of entitlement to service connection for numbness of the arms and hands, and a left wrist/hand disability, to include carpal tunnel syndrome (CTS) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's migraine headaches did not have their onset in service and they are not shown to be related to any injury or disease in service.

2.  The Veteran has obstructive ventilatory impairment which was first shown following discharge from service and is not shown to be related to service.  

3.  The Veteran does not have a right leg disorder other than radiculopathy that is related to service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  A current headache disability was not incurred in or aggravated by service nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

2.  A disability manifested by shortness of breath was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

3.  A claimed right leg disorder (other than radiculopathy) was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by a letter sent to the Veteran in April 2005 that informed him of the information and evidence required to substantiate the claims and which also informed him of the information and evidence VA was to provide and which the veteran was to provide.   Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In a subsequent letter sent to the Veteran in March 2006, he was notified regarding the assignment of disability ratings and effective dates following a grant of service connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claims currently on appeal were ultimately reopened and remanded for additional development of the record in November 2011 and the RO most recently readjudicated the claims in an August 2014 Supplemental Statement of the Case (SSOC).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The electronic claims file contains service treatment records (STRs), VA treatment records, private treatment, and Social Security records.  While the Veteran was not examined in connection with his claims for headaches, a lung disorder and a right leg disorder (other than radiculopathy) such is not required as will be addressed further below.  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

The RO substantially complied with the remand directives, to the extent possible.  Social Security Administration (SSA) records were obtained.  The June 2014 remand also directed the RO to obtain all of the Veteran's Reserve records, but the Veteran requested that his claims be decided based on the current record because he reported, in a July 2014 Report of Contact, that his injuries occurred during his Gulf War service and never reported that they happened during training in the Reserves.  As such, further attempts to obtain additional Reserve records were not conducted, and to do so would serve no useful purpose because the Veteran maintains that his disabilities were incurred during his active service.  The Veteran wants his claim decided on the current record and the Board finds that this can be accomplished without prejudice.

The agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Veteran has been afforded ample opportunity to identify and/or obtain any additional private treatment records to support his claims, and he has not identified any outstanding records that are obtainable.  Any additional development would be redundant and unnecessary.  No additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2014).

Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit has held that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  Organic diseases of the nervous system are included in that list of diseases.  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 U.S.C.A. § 1117(a)(1) (West 2014), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a 'qualifying chronic disability' that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary or by December 31, 2016.  38 U.S.C.A. § 1117(a)(1)(B); (b)(2); 38 C.F.R. § 3.317 (a)(1)(i).  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multi-symptom illness include, but are not limited to, fatigue, headache and muscle and joint pain.  38 U.S.C.A. §§ 1117(g)(1),(4),(5); 38 C.F.R. § 3.317 (b)(1),(4),(5).  

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).  In this case, the Veteran is documented to have had such service.

The definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness and (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders) that is defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317(a)(2)(i) (2014).

The term "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2014).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving the skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004); VAOPGPREC 3-2003 at 10-11 (July 16, 2003).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 at 10-11 (July 16, 2003).

However, the 38 U.S.C.A. § 1111 presumption of soundness requires that there be an examination prior to entry into the period of service on which the claim is based-here, the second period of active duty.  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  Smith v. Shinseki, 24 Vet. App. 40 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (presumption of sound condition attaches where there was an induction examination); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In January 1996, May 1996, and November 1997, the RO denied service connection for all issues in this appeal.  The decisions included consideration for service connection as a qualifying chronic disability as a result of service in the Southwest Asia Theater of Operations under 38 C.F.R. § 3.317 (1996).  The veteran did not express disagreement within one year and the decisions became final.  38 U.S.C.A. § 7105 (c).  A November 2011 Board decision reopened the claims and they were remanded for additional development in November 2011 and June 2014.  


Headaches

Service treatment records showed that the Veteran was treated on one occasion in October 1990 for headaches that he had experienced for one week after mobilization to active duty.  An examiner diagnosed a muscle contraction headache and prescribed medication.  In a February 1985 Reserve physical examination, (which was not during a period of active duty, the Veteran denied any frequent or severe headaches, and the examiner noted no neurological abnormalities.  Similar denials and findings were noted on an April 1991 demobilization examination and on physical examinations in April 1992 and June 1993. 

In March 1994, the Veteran was screened for symptoms related to Gulf War service.  He reported experiencing headaches.  However, the examiner found no record of previous treatment while deployed, and a VA physician did not list headaches in his May 1994 VA Gulf War Registry letter.  In June 1995, a VA examiner noted that the Veteran's headaches were more likely tinnitus rather than truly disabling headaches.  His impression was tinnitus, but no significant or disabling headaches.  In August 1997, the same VA examiner noted the Veteran's reports that other physicians had diagnosed migraine headaches, noting that the headaches included visual distortions, nausea, and vomiting and occurred less than once per month lasting several hours.  The examiner noted that the Veteran was not currently using any preventive medication and that his reports of headaches preceded his Persian Gulf service.  Also in August 1997, an ear-nose-throat physician examined the veteran and stated that his recurrent headaches were related to occasional nasal blockage. 

In a June 2006 RO hearing, the Veteran stated that he experienced migraine headaches with visual distortion approximately once or twice per year.  He stated that that the headaches started prior to his service in the Persian Gulf when he was on active duty for training at Fort Dix.  However, he acknowledged that none of his physicians told him the headaches were related to service.  In a February 2007 Board hearing, the Veteran stated that his headaches began while he was performing active duty for training at Fort Knox.  He stated that he was placed on best rest for 36 hours during one episode.  He stated that he continued to experience the headaches about every three months lasting up to three days for which he took a muscle relaxant medication.  He also attributed the headaches to breathing smoke in Southwest Asia.  He further stated that he told his regular VA physician about the symptoms but that he did not think they had been documented.  The Veteran also testified that he may have hit his head when he fell off of a truck during service.  This is, however, inconsistent with his denial of ever having a head injury or headaches in 1991 (two reports), 1992, and 1993 Reports of Medical History, see Item #'s 11 and 20.  

It is noted in that regard that there was no report by the veteran of a history of chronic migraine headaches when he was activated for Gulf War service or subsequent to that service on several physical examinations.  There is also no record of on-going treatment for headaches or a reference to recurrent symptoms in any VA outpatient treatment records. 

A review of the Veteran's Social Security Administration (SSA) records (furnished to VA in June 2014) shows that he is receiving SSA disability for his back disability.  The medical records relied upon by SSA in conjunction with his disability claim do not show that the Veteran has a chronic headache disability related to service.  The SSA records from 2006 note that the Veteran takes several medications for hypertension, diabetes and unspecified pain, but does not indicate that the Veteran has a chronic headache disorder or that he takes medication prescribed specifically for migraine headaches.  The SSA records specifically note that the Veteran's primary diagnosis was failed laminectomy syndrome with a secondary diagnosis of cervical spinal stenosis.  Importantly, "other alleged impairments" included hypertension, diabetes/obesity, and not headaches.  See SSA records, pp. 22 & 27.  

VA outpatient records from 2014 show that the Veteran takes medication for his hypertension, diabetes, depression, and uses albuterol as needed for breathing.

With consideration of all of the evidence of record, the Board finds that service connection for headaches is not warranted.  The Veteran has reported that his headaches began prior to service in the Persian Gulf and the one-time treatment for a headache in 1990.  

The Veteran's headaches were not noted on the Veteran's 1985 physical or his pre-deployment examination prior to his Persian Gulf service, and he is therefore entitled to the presumption of soundness unless there is clear and unmistakable evidence that the headaches pre-existed service and were not aggravated therein.  

In this regard, as pointed out by the VA examination reports noted above, the Veteran did not develop a headache disability in service.  One physician attributed his headaches to occasional nasal blockage which is not service-connected.  Another examiner found they pre-existed service.  However, the evidence is not clear and unmistakable that the Veteran had migraine headaches prior to a period of active service.  

In addition, he denied frequent or severe headaches and a prior head injury in reports of medical history in April 1991, April 1992 and June 1993.  During the June 2006 hearing he reported that migraines occurred only one to two times per year.  

There is no competent evidence linking or potentially linking the Veteran's headaches to service, to include his service in the Persian Gulf.  The Veteran is competent to report that he experienced headaches prior to entering service and thereafter, however, he is not competent to provide an etiological opinion linking migraine headaches to service.  Moreover, as migraine headaches are a diagnosed disability, the provisions of 38 C.F.R. § 3.317 are not applicable.  

In summary, the Veteran's headaches are not shown to be related to service.  The probative evidence of record, which includes the Veteran's lay statements, VA examinations, and VA outpatient treatment records does not show that it is as likely as not that the Veteran has a present headache disability that had its onset during service or that it manifested to a compensable degree within one year of discharge.  He has not reported nor did the evidence show that he had characteristic prostrating attacks averaging one in two months over the last several months, in the year after discharge from service.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (10 percent rating requires characteristic prostrating attacks averaging one in 2 months over the last several months).  Although the Veteran is competent to state that he experiences headaches and that he was exposed to burning oil in the Gulf, competent evidence of such a link is warranted.  The Veteran also testified that his headaches may be due to a head injury in service when he fell off a truck.  However, the Board finds such current reports of a head injury not credible as the Veteran denied ever having or having then a head injury or headaches in 1991 (two reports), 1992 and 1993 Reports of Medical History.  As his current statements conflict with assertions in 1991, 1992 and 1993, they are not found to be credible.  Finally, continuity of symptomatology is not shown as headaches were not diagnosed or reported at the time of separation from service.  For the foregoing reasons, service connection for headaches is not established.  

As the preponderance of the evidence is against the claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Shortness of Breath

Service treatment records showed no symptoms, diagnoses, or treatment for shortage of breath in service.  The Veteran reported no history of shortness of breath on a demobilization physical examination in April 1991, or on Reserve examinations in April 1992 and June 1993.  Examiners noted no pulmonary abnormalities. 

In a March 1994 VA Gulf War screening, an examiner noted the Veteran's reports of intermittent episodes of shortness of breath for the previous year.  A chest X-ray showed a small area of discoid atelectasis or scarring of the left mid-lung field with no other active infiltrates.  An X-ray in July 1994 showed some fibrotic changes at the base of the left lung, but no active infiltrates.  In May 1995, the Veteran underwent a pulmonary function test.  The examining physician noted that the test showed severe obstructive ventilatory impairment.  It was noted that the Veteran smoked 1.5 packs of cigarettes per day for 10 years.  VA outpatient treatment reports in December 1995 and January 1996 showed that the only treatment was advice to reduce smoking. 

In August 1997, a VA examiner noted that the Veteran had smoked one pack of cigarettes per day for 10-15 years and then one-half pack per day for the previous three to four years.  The examiner noted that the Veteran denied any shortness of breath but was unable to run because of joint disorders.  On examination, the lungs were clear.  However, a concurrent pulmonary function test showed mild obstructive ventilatory impairment. 

In January 1996, May 1996, and November 1997, the RO denied service connection for shortness of breath because the medical evidence showed that the Veteran's reduced pulmonary capacity first manifested not earlier than 1994 and was attributed to a history of smoking.  The level of impairment was reduced after the Veteran reduced his use of tobacco.  There was no medical evidence that the impairment was related to any aspect of service.  The Veteran did not express disagreement within one year and the decision became final. 

Since 1997, the RO received treatment records from private physicians and a private hospital but none of the records addressed any pulmonary symptoms.  In August 2005, a VA examiner noted no complaints of shortness of breath and a chest X-ray showed that the lungs were clear of any acute process.  Outpatient treatment records through August 2006 showed no additional complaints or treatment for a pulmonary disorder but did show that the Veteran had reduced his use of tobacco. 

In a June 2006 RO hearing, the Veteran stated that his shortness of breath began immediately upon returning from deployment and he attributed the disorder to breathing smoke and burning oil.  He stated that other than an occasional test, he had received no treatment and that he was not told by physicians that any pulmonary impairment was caused by Persian Gulf service.  In a February 2007 Board hearing, the Veteran again stated that he experienced shortness of breath during exertion and that he had not had the problem prior to active service. 

The Board concludes that the evidence does not support the Veteran's medical theory that he has a lung/pulmonary disorder related to burning oil breathing smoke in the Gulf.  The veteran acknowledged and the records confirm that no medical provider found the pulmonary impairment related to exposure to smoke and oil fires during active service.  While the Veteran is competent to report that he experiences shortness of breath, he is not competent to identify the cause, as this requires expert medical knowledge.  The medical evidence of record shows that the Veteran has an obstructive ventilation disorder and the advice was to reduce smoking.  It was also noted that the Veteran's condition appeared to improve with a decrease in smoking.  A VA medical record dated in April 2014 reports the following: "Smoker: decline cessation, s/e risk discussed, albuterol inhaler use for wheezing qid prn."  

In addition, while the Veteran reports currently that he had shortness of breath since discharge from service, on the Gulf Registry examination in 1994, he reported that the duration of shortness of breath was only one year.  He also denied shortness of breath in April 1991, April 1992 and June 1993.  In light of the inconsistent statements, his report in connection with the current claim that shortness of breath has been present since service is found not to be credible.     

In summary, no medical professional has attributed the pulmonary disorder to service.  The Board also notes that for a claim, as here, received by VA after June 9, 1998, service connection is expressly precluded for any disability related to chronic tobacco use (smoking) in service.  See 38 U.S.C.A. § 1103 ; 38 C.F.R. § 3.300.  Moreover, the evidence does not show that a pulmonary disorder manifested in service or that the Veteran has an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia or functional gastrointestinal disorders.  Instead, the medical evidence indicates that an inhaler is used for wheezing which was attributed to smoking.  As the preponderance of the evidence is against the claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Right Leg

At the February 2007 Board hearing, the Veteran testified that his right leg disorder was associated with his lumbar spine disorder.  See Transcript on page 7 ("Now one thing I want to clarify for the record, after talking to the [V]eteran he's indicated his right leg condition is associated to his back.  This is what he believes. . . . Not that it's a direct basis, you know, but that once he hurt his back he started having problems with his leg.").  It is also noted that peripheral neuropathy of the right lower extremity is noted in the VA treatment records, however, such has been attributed to his nonservice-connected diabetes mellitus.

In the August 2014 rating decision, the RO granted service connection for a lumbar spine disability, and granted service connection for radiculopathy of the right leg.  Thus, the Veteran's claims regarding his right leg have been satisfied.  

The medical evidence of record does not suggest that the Veteran has any other disability of his right leg which is not attributable to his service-connected back disorder or nonservice-connected diabetes mellitus and the Veteran has not contended such.  

As the Veteran's "right leg disability" has been identified and service-connected as radiculopathy, and there have been no other right leg disorders identified (other than the peripheral neuropathy which was attributed to diabetes mellitus), service connection for a right leg disability other than radiculopathy of the right leg is not warranted.  


ORDER

Service Connection for headaches is denied.  

Service Connection for shortness of breath is denied.  

Service connection for a right leg disorder other than radiculopathy of the right leg is denied.  


REMAND

The Veteran asserts that service connection is warranted for a left hand disorder, to include carpal tunnel syndrome (CTS); and, a disability manifested by numbness of the right and left upper extremities.  

Reserve physical examinations in February 1985 and May 1989 showed no hand or wrist abnormalities.  In February 1990, prior to mobilization, the Veteran sought treatment from a private physician for a large, painful mass on the ulnar aspect of the left wrist that had been present for three weeks.  The physician diagnosed a ganglion cyst which was surgically removed in March 1990.  In an August 1990 follow-up examination, the physician identified another cyst in the same general area.  He recommended surgery and the cyst was again removed in 2003 but the claims file does not contain clinical records of any additional procedures. 

Upon mobilization in October 1990, the Veteran sought military treatment for left wrist pain.  In November 1990, an examiner noted the Veteran's history of surgery for the left wrist ganglion and prescribed medication for post-operative pain.  In March 1991, the Veteran sought treatment for pain at the surgical site after bumping it while lifting a heavy truck tire.  The examiner noted that the cyst appeared to be growing again but noted no numbness or limitation of motion of the fingers or wrist.  No hand or wrist abnormalities were reported by the Veteran or noted by examiners in a demobilization physical examination in April 1991 or in a Reserve examination in April 1992. 

In October 1992, the private physician who had treated the Veteran prior to active service conducted a follow-up examination.  He noted the Veteran's reports of pain, numbness, and tingling of the fingers of the left hand with pain extending into the left arm that he had experienced in the previous two months.  The physician diagnosed carpal tunnel syndrome of the left hand, prescribed medication, and recommended surgery if the symptoms persisted.  There was no specific notation of a left hand disorder in the June 1993 Reserve physical examination.  In December 1993, the RO denied service connection for a left hand condition because the ganglion of the left wrist occurred prior to active service and because there was no evidence that the residual conditions of surgery were aggravated by service. 

In a March 1994 VA Gulf War screening, the examiner noted intermittent numbness of both hands that the veteran reported he had experienced since active service.  As previously discussed, in June 1994 and in October 1994, magnetic resonance images identified cervical spine abnormalities.  A June 1994 nerve conduction study showed mild median nerve entrapment at the right wrist.  An August 1994 VA progress note notes chronic neck pain with radiation to the arm and complaints of intermittent (right greater than left) hand numbness.

In June 1995, a VA examiner reviewed the history of the left wrist cyst and the cervical spine tests.  He stated that although the Veteran may have some nerve root problems affecting the upper extremities, the left hand and finger symptoms were not associated with those deficiencies.  Rather, the symptoms of paresthesias of the left hand were consistent with carpal tunnel, and there were no current symptoms affecting the right hand.  The examiner diagnosed left median neuropathy but no real radiculopathy.  He stated that the disorder was possibly but not likely related to the ganglion surgery.  A second nerve conduction study in April 1996 was normal.  In August 1997, the VA examiner from June 1995 re-evaluated the Veteran and noted his reports of continued numbness of the left hand and no symptoms in the right hand.  The examiner stated that the sensory deficits of the left hand remained unchanged since his previous examination.  He stated that there was no motor loss and little discomfort and that the disorder was likely related to carpal tunnel syndrome. 

A March 2004 nerve conduction study showed some nerve root deficits affecting the right arm but none were noted in the left hand or fingers.  The RO also obtained VA outpatient treatment records through August 2006 that showed no examination or treatment for symptoms of numbness of the left hand or carpal tunnel syndrome. 

In a June 2006 RO hearing, the Veteran restated the history of treatment for a left wrist cyst and for degenerative cervical spine disorders.  He stated that he continued to experience pain and numbness of his left hand.  In a February 2007 Board hearing, the Veteran stated that he first experienced difficulties with his left hand in service when he was required to grip the steering wheel of his truck and drive for 10 to 12 hours each day.  He stated that he told his commander but did not seek treatment until returning to the United States.  He stated that he subsequently had two surgical procedures and that he continued to experience hand muscle cramps, numbness, and difficulty gripping objects. 

Significantly, the RO granted service connection for degenerative disc disease of the lumbar spine and cervical spine in an August 2014 rating decision.  Because the record suggests that the Veteran's numbness in the arms and hands, and left hand pain may be associated with the cervical spine disorder, a remand is necessary to obtain the requisite nexus opinion as to whether the Veteran has a neurological disorder secondary to his service-connected neck and/or back disc disease.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological examination by an examiner qualified to determine the etiology of any neurologic disability of the arms and hands, including, but not limited to CTS and radiculopathy.  All indicated tests and studies should be conducted.

This remand and all relevant records in the Virtual VA and/or VBMS system, must be sent to the examiner for review. 

The examiner should answer all of the following questions: 

(a) Is it at least as likely as not (50 percent probability or more) that a current left hand CTS was caused (in whole or in part) by his service-connected in-service cyst removal or that CTS otherwise begain in or is related to service, to include service in the Persian Gulf?

(b)  Is it at least as likely as not (50 percent probability or more) that a disability of the arms and left wrist, including CTS, was aggravated (worsened beyond the natural progress) by his service-connected disc disease?

(c)  Is it at least as likely as not (50 percent probability or more) that a neurological disability of the arms and left is due to or caused by his service-connected cervical spine disease?  

(d)  With regard to any neurological symptom affecting the arms and hands that is not attributable to a diagnosed disorder, the examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness.

The examiner must provide reasons for each opinion given to include commenting on the other opinions of record as summarized above.  The examiner is advised that the Veteran is competent to report his symptoms and history.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information and opinions requested in this remand and are otherwise complete.

3.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran is given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


